Citation Nr: 1446599	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts.

2.  Entitlement to an effective date prior to June 10, 2008, for the assignment of a 30 percent evaluation for bilateral cataracts with right eye pseudophakia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, dated in January 2006; Albuquerque, New Mexico, dated in February 2006; and St. Paul, Minnesota, dated in October 2008. 

In light of the length and complexity of this appeal, the Board will provide a brief summary of the procedural history to date.  The Veteran was initially granted entitlement to service connection for diabetes mellitus in a January 2002 Rating Decision, which assigned an evaluation of 10 percent for this disability, effective January 29, 2001.  Thereafter, on August 24, 2005, the Veteran, in pertinent part, submitted a claim for an increased rating for his service-connected diabetes mellitus, as well as entitlement to service connection for vision problems as secondary to his service-connected diabetes mellitus.  In a January 2006 Rating Decision, the Agency of Original Jurisdiction (AOJ) essentially granted entitlement to service connection for bilateral cataracts by amending the scope of the Veteran's service-connected diabetes mellitus to include bilateral cataracts, and increased the disability evaluation assigned for the Veteran's diabetes mellitus, type II, with bilateral cataracts to 20 percent, effective August 16, 2005.  In doing so, the AOJ found that the Veteran's cataracts warranted a non-compensable rating.  See January 3, 2006 Rating Decision.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, noncompensable complications of diabetes are considered part of the diabetic process, whereas compensable complications of diabetes are evaluated separately (unless they are part of the criteria used to support a 100 percent evaluation).  See 38 C.F.R. §4.119, DC 7913, Note (1) (2013).  

Later that month, on January 30, 2006, the Veteran submitted another claim for "disability compensation for [his] vision problems."  

Subsequently, in a February 2006 Rating Decision, the AOJ again amended the scope of the Veteran's service-connected diabetes mellitus to include bilateral lower extremity peripheral neuropathy, and confirmed and continued the assignment of a 20 percent disability rating for diabetes mellitus, type II, with bilateral cataracts and bilateral lower extremity peripheral neuropathy.  

In March 2006, the Veteran filed a Notice of Disagreement with the AOJ's January 2006 and February 2006 Rating Decisions, asserting that his diabetes had worsened insofar as he was now required to regulate his activities and routinely check his sugar levels, and that his vision had worsened insofar as he was now required to wear glasses and had difficulty seeing at night.  In a September 2006 Statement of the Case, the AOJ denied entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and bilateral lower extremity peripheral neuropathy, and later that same month, the Veteran perfected his appeal as to this issue by submitting a timely Substantive Appeal (VA Form 9).  See 38 C.F.R. §20.202 (2013).  

Thereafter, in October 2008 (i.e., while the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and bilateral lower extremity peripheral neuropathy was pending on appeal), the AOJ issued a Rating Decision granting entitlement to a separate compensable evaluation for service-connected bilateral cataracts with pseudophakia, right eye, as secondary to service-connected diabetes mellitus, type II, assigning a separate 30 percent evaluation for this disability, effective June 10, 2008 (i.e., the date of a VA eye examination).  In November 2008, the Veteran filed a Notice of Disagreement with the October 2008 Rating Decision, asserting that an earlier effective date of August 2005 (i.e., the date of his claim for entitlement to service connection for vision problems as secondary to his service-connected diabetes mellitus) for the grant of a separate 30 percent rating for bilateral cataracts was warranted.  In February 2009, the AOJ issued a Statement of the Case denying entitlement to an effective date earlier than June 10, 2008, for the grant of an increased disability evaluation for bilateral cataracts with pseudophakia of the right eye.  Thereafter, in March 2009, the Veteran perfected his appeal as to this issue by submitting a timely Substantive Appeal (VA Form 9).  See 38 C.F.R. §20.202 (2013).  

When this case was initially before the Board in August 2012, the Board, inter alia, remanded the issue of entitlement to an earlier effective date for bilateral cataracts with right eye pseudophakia to the AOJ for further development.  In this regard, the Board notes that, in its August 2012 decision, the Board did not address the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts.  Upon further review of the file, however, and in light of the procedural history as stated above, the Board now finds that this issue is properly on appeal to the Board.  In making this determination, the Board highlights that, as discussed above, the Veteran perfected an appeal as to this issue in September 2006 and there is no indication that the Veteran has since withdrawn his appeal as to this issue.  See 38 C.F.R. § 20.204 (2013).  As such, the issues on appeal are as listed on the title page.  

As a preliminary matter, the Board notes that the issue of entitlement to an effective date earlier than November 14, 2006, for service connection for bilateral peripheral neuropathy of the upper extremities associated with diabetes mellitus was previously on appeal.  Significantly, however, in a February 2013 Rating Decision, the AOJ granted entitlement to an earlier effective date of August 24, 2005 (i.e., the date of the Veteran's initial claim for entitlement to service connection for peripheral neuropathy) for service connection for peripheral neuropathy of the bilateral upper extremities.  Insofar as this represents a full grant of the benefits sought on appeal, this matter is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts, and entitlement to an effective date prior to June 10, 2008, for the assignment of a 30 percent evaluation for bilateral cataracts with right eye pseudophakia.  Before the Board can adjudicate these claims, however, additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will address each of its reasons for remand in turn.  

I.  VA Examination

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected diabetes mellitus, type II, with bilateral cataracts is necessary.  In making this determination, the Board acknowledges that the Veteran was afforded a VA diabetes mellitus examination in November 2005, as well as VA eye examinations in November 2005, January 2007, and June 2008.  In this regard, the Board notes that the most recent diabetes mellitus examination report of record is now almost nine years old and the most recent eye examination report of record is now more than six years old.  As such, these examinations do not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his diabetes mellitus, type II, with bilateral cataracts, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's diabetes mellitus, type II, with bilateral cataracts.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

II.  Treatment Records

As this case must be remanded for the foregoing reason, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's diabetes mellitus, type II, with bilateral cataracts, should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board also notes that the most recent VA treatment records on file from the VA Medical Centers in: (1) Albuquerque, New Mexico are dated in November 2006; (2) Omaha, Nebraska are dated in May 2011; and (3) Fargo, North Dakota are dated in July 2013.

The Board also notes that a review of the record reveals that, in compliance with the Board's August 2012 remand instructions, in August 2012, the AOJ contacted the Veteran and requested that he submit a VA Form 21-4142 (i.e., an Authorization and Consent to Release Information form) regarding records from his May 2008 cataract removal surgery.  Significantly, however, to date, the Veteran has failed to respond to this request or to submit copies of these treatment records himself.  In this regard, the Board notes that the duty to assist is not a one-way street; if an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as this case must be remanded for an additional VA examination, the Veteran will be afforded one more opportunity to submit and/or obtain copies of these private treatment records.  

III.  Deferred Consideration of Entitlement to an Earlier Effective Date for the Assignment of a 30 Percent Evaluation for Bilateral Cataracts with Right Eye Pseudophakia

With regard to the issue of entitlement to an effective date prior to June 10, 2008, for the assignment of a 30 percent evaluation for bilateral cataracts with right eye pseudophakia, the Board finds that this issue is inextricably intertwined with the issue of whether the Veteran is entitled to an increased rating for his diabetes mellitus, type II, with bilateral cataracts.  As such, this issue is deferred pending the adjudication of the Veteran's claim for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  
Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's treatment for diabetes mellitus, type II, with bilateral cataracts, including records from his May 2008 cataract removal surgery.  All reasonable attempts to obtain such records should be made and documented.  

2.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected diabetes mellitus, type II, with cataracts from the VA Medical Centers in: (1) Albuquerque, New Mexico, dated since November 2006; (2) Omaha, Nebraska, dated since May 2011; and (3) Fargo, North Dakota, dated since July 2013.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

4. After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination(s) to assess the current nature, extent, and severity of his service-connected diabetes mellitus, type II, with bilateral cataracts. 

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify and describe in detail all manifestations of the Veteran's service-connected diabetes mellitus, type II, with bilateral cataracts.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected diabetes mellitus, type II, with cataracts.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



